Citation Nr: 1603239	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  05-30 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, claimed as emphysema and diagnosed as chronic obstructive pulmonary disease (COPD) and asthma, to include as due to toxic herbicide or asbestos exposure.  

2.  Entitlement to service connection for claimed right lung pain to include right subcostal pain, costochondral, to include as due to toxic herbicide or asbestos exposure.

3.  Entitlement to service connection for halitosis, claimed as bad breath, to include as due to toxic herbicide or asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to February 1969.

This matter is on appeal from a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the appeal is currently with the RO in Montgomery, Alabama.   

This appeal was remanded by the Board in September 2009, July 2011, November 2012, September 2013 and July 2014 for further development and is now ready for disposition.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  


FINDINGS OF FACT

1.  There is insufficient evidence for the Board to conclude that the Veteran was exposed to asbestos.  The best evidence does not support this claim.

2.  The Veteran's respiratory disorder, halitosis or costochondritis were not shown in service or for many years thereafter, and are unrelated to active duty service or to toxic herbicide exposure.   



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a respiratory disorder, claimed as emphysema and diagnosed as COPD and asthma, to include as due to toxic herbicide or asbestos exposure have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for entitlement to service connection for claimed right lung pain to include right subcostal pain, costochondral, to include as due to toxic herbicide or asbestos exposure, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

3.  The criteria for entitlement to service connection for halitosis, claimed as bad breath, to include as due to toxic herbicide or asbestos exposure, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran is claiming entitlement to service connection for a respiratory disorder, costochondral pain and halitosis, all of which he attributes to his active duty service.  He has also specifically asserted that his disorders may be related to exposure to asbestos and toxic herbicides while serving in the Republic of Vietnam. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed.  Cir. 2014).  However, as the Veteran has not been diagnosed with one of the enumerated disorders listed under 38 C.F.R. § 3.309(a), application of 38 C.F.R. § 3.303(b) is not warranted.

With regard to asbestos related disorders, the VA Adjudication Procedure Manual, M21-1MR (M21-1), provides guidance on how to adjudicate claims based on exposure to some environmental hazards, as well as specific guidance in adjudicating asbestos-related claims.  M21-1, Part IV.ii.1.I.3 (November 19, 2015).  However, there is no VA regulation that allows service connection on a presumptive basis for disorders resulting from exposure to environmental chemicals.  38 C.F.R. §§ 3.307, 3.309 (2015).  Rather, service connection based on chemical exposure may be established only if a current disability is shown by the evidence to be related to chemical exposure during service.

After a review of the evidence of record, the Board determines that service connection is not warranted for any of the disorders on appeal.  As an initial matter, none of the disorders may be presumed related to toxic herbicide exposure.  Specifically, VA regulations state that a veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, 2,4-Dichlorophenoxyacetic acid or 2,4,5-Trichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Notably, these were the key compounds found in the tactical herbicides used during that time, with "Agent Orange" being the most common.

Service connection is warranted for a veteran who has been exposed to toxic herbicide agent during active military service (subject to the requirements of 38 C.F.R. § 3.307(a)) for diseases such as chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, non-Hodgkin's lymphoma, porphyria cutanea tarda, multiple myeloma, prostate cancer, soft-tissue sarcomas, early-onset peripheral neuropathy, Parkinson's disease, B-cell leukemias, respiratory cancers and ischemic heart disease. 38 C.F.R. § 3.309(e).

In this case, the evidence of record does indicate that the Veteran served in the Republic of Vietnam from January 1968 to February 1969.  Accordingly, he is presumed to have bee exposed to toxic herbicides.  However, he has not been diagnosed with any of the disorders listed in 38 C.F.R. § 3.309(e).  Therefore, service connection may not be granted for any of the disorders on appeal on a presumptive basis.  

Next, even though his primary assertion has been addressed above, the Veteran is not precluded from establishing service connection for ischemic heart disease with proof of actual direct causation as due to active duty service.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  Nevertheless, service connection is also not warranted on this basis.  

First, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to halitosis, costochondritis or a respiratory disorder while in service.  Significantly, the Veteran's separation physical examination in February 1969 fails to document any complaints of or observed symptoms related any of these disorders.  

In fact, and more importantly, the post-service evidence does not reflect symptoms related to any of these disorders for many years after the Veteran left active duty service.  Specifically the first indication of a respiratory disorder was not until December 1982, where he was noted to have a history of asthma, although there was no indication of when asthma was first diagnosed.  Chest pain was first identified in 1999, although the Veteran stated that it had been persistent only since the past two days.  Halitosis was not observed until the Veteran submitted his claim for benefits in 2003.  

Notably, the Board emphasizes that the first indication of any of these disorders is approximately 34 years after he left active duty.  Even though service connection for these disorders may not be shown simply based on continuity of symptoms, see Walker, 708 F.3d at 1331, such a large gap in treatment also weighs against the Veteran's claim that his the disorders on appeal are related to service.

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.  

As an initial matter, there is insufficient evidence to concede that the Veteran was exposed to asbestos while in service.  Specifically, asbestos exposure was generally confined to military specialties that performed maintenance involving removal and handling of potentially asbestos-containing material, such as mining, milling, shipyard work, insulation removal, construction and demolition and manufacture of products.  The M21-1 lists a number of military specialties measuring the likelihood of such exposure.  See M21-1, Part IV.ii.1.I.3.c. (October 27, 2015).  

The Veteran's specialty (mess specialist) is generally observed to have been at minimal risk for such exposure, and he has not submitted any evidence that this was not otherwise the case during his service.  Therefore, there is insufficient evidence for the Board to conclude that he was exposed to asbestos while in service.

Moreover, the evidence of record fails to indicate that any of the disorders on appeal are related to his active duty service, nor has any treating physician opined that such a relationship.  

Additionally, the Board places significant value on a number of opinions submitted by VA examiners who evaluated the Veteran's symptoms.  First, at a VA examination in September 2011, the Veteran stated that he began to experience respiratory symptoms in service and was hospitalized, although the service treatment records reflect that this was for appendicitis, rather than for a respiratory disorder.  After a full physical examination, the examiner opined that the Veteran's claimed disorders are less likely than not related to his active duty service, or to his toxic herbicide exposure.  While the rationale for this opinion was inadequate, the negative opinion by a physician does some carry some negative probative value.  

At another VA examination in April 2013, a VA examiner diagnosed the Veteran with asthma, which the Veteran stated has existed since 1968.  He stated that he has also been diagnosed with COPD, which exacerbates when exposed to smoke.  A chest X-ray was normal.  After full examination, this examiner also determined that the Veteran's respiratory disorder was less likely than not related to his active duty service.  In providing this opinion, the examiner noted that there was "no documentation" that the Veteran was ever treated for respiratory symptom, and also noted that a chest X-ray in November 1968 was normal.  Notably, despite his current statements, the Veteran did not indicate any respiratory symptoms at his separation physical examination.  Finally, while the examiner noted that there was some known relationships between Agent Orange exposure and respiratory cancers, the Veteran has never been diagnosed with this type of disorder.  

These opinions were effectively repeated by the VA examiner in addendum opinions in February and September 2014.  In March 2015, the VA examiner explicitly considered the Veteran's statements that he experienced "shortness of breath" in 1968.  However, as was noted by the VA examiner, the Veteran's complaints of shortness of breath cannot be construed of episodes of COPD and asthma in service.  

The Board finds that the examinations and opinions are collectively adequate for evaluation purposes.  Specifically, the VA examiners who provided opinions reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.

Moreover, while an extraordinary amount of development has been undertaken by VA in order to obtain VA opinions, the Board notes that they are largely superfluous, given the lack of other evidence of record.  Specifically, there was no evidence of any of the disorders on appeal in service, and there is no evidence of record to suggest that any of his disorders are related to toxic herbicide exposure.  Finally, the Board is unwilling to concede that the Veteran was ever exposed to asbestos, given his military specialty and the lack of any other evidence to suggest such exposure.  Indeed the Veteran's statements of such exposure appear purely speculative.  

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his disorders on appeal to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of a respiratory disorder, a clinically diagnosable disorder causing halitosis or any underlying disorder leading to his chest pain.  See Jandreau, 492 F.3d at 1377, n.4.  Because these disorders are not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's claimed disorders are found to lack competency.

Finally, while the Veteran is competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence, the Board finds them not to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Specifically, while the Veteran has claimed that he received treatment shortly after active duty, there are no records of this treatment.  Moreover, the Board cannot ignore the fact that he waited decades before submitting his claims for benefits.  While this piece of evidence is not important in and of itself, the evidence as a whole provides significant evidence against these claims. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of letters sent to the Veteran that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  

The letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  They also provided him with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Moreover, while the Veteran has stated that he received treatment at a VA medical center in Detroit, Michigan, repeated efforts to acquire them has been unsuccessful.  Nevertheless, the Board is satisfied that a diligent effort was made to acquire them.  Further, the Veteran submitted treatment records from a private facility as well as his own statements in support of his claim.  

VA examinations with respect to the issue on appeal were also obtained on multiple occasions.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations and opinions obtained in this case are collectively adequate, and provide a sufficient evidentiary basis for the claim to be adjudicated.  

Indeed, while the Board has determined on multiple occasions that new VA examinations and opinions be provided, the evidence of record fails to reflect any indications of any of the disorders on appeal, nor is there any evidence suggesting a relationship between these disorders and toxic herbicide exposure, and the Board does not acknowledge asbestos exposure.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Finally, it is noted that this appeal was remanded by the Board on a number of occasions for further development.  Specifically, the Board has previously noted that the Veteran used an incorrect social security number on his DD-214, and this has led to confusion in obtaining all of his VA treatment records, particularly records related to treatment the Veteran claimed to have received beginning in 1969.  The Board has also requested numerous supplemental VA opinions.  

Simply stated, it is important for the Veteran to understand the extensive development that the Board has undertaken. 

The Board is now satisfied there was substantial compliance with these Remands.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, it has been conclusively established that the social security number on the Veteran's DD-214 was erroneous, and that this erroneous number has not been used on other occasions.  Moreover, VA has made numerous attempts to acquire records from the VA Medical Center in Detroit, Michigan, and the Board is now convinced that such records are not available.  Finally, while numerous VA examinations and opinions have been obtained, the Board has found them collectively adequate, although they were ultimately mostly unnecessary to evaluate the claims.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for a respiratory disorder, claimed as emphysema and diagnosed as COPD and asthma, to include as due to toxic herbicide or asbestos exposure, is denied.  

Service connection for claimed right lung pain to include right subcostal pain, costochondral, to include as due to toxic herbicide or asbestos exposure, is denied.

Service connection for halitosis, claimed as bad breath, to include as due to toxic herbicide or asbestos exposure, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


